Citation Nr: 1441629	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a stomach disorder to include as secondary to service-connected disability.

2.  Entitlement to service connection for dizziness to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION


The Veteran served on active duty from October 1967 to July1969.  

 This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over this case was subsequent transferred to the Detroit, Michigan, RO.  

In September 2012, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2013.  In August 2013, the Board again remanded the case for still further evidentiary development of this case.  The AOJ complied with the remand directives; however, the Board finds that the medical opinion provided at the May 2014 VA examination was inadequate.  Thus, the claim must be remanded again for an addendum opinion to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After a review of the Veteran's claims folder, the Board finds that further development of the case is necessary.  The case was initially before the Board in September 2012, at which time it was determined that VA examinations conducted in June 2008 and January 2009 were inadequate.  Significantly, in June 2008, the examiner, the examiner opined that dizziness was unrelated to diabetes mellitus because there was no evidence of any relationship to blood sugar levels; however, no further explanation was given.  With respect to the January 2009 VA examination.  The Board determined that the examiner did not have access to the private medical opinions or treatment records associated therewith.  In addition, the medical opinion provided was incomplete.  The examiner concluded that the Veteran's symptoms of bowel urgency were not related to diabetes mellitus because there was no diagnosable condition found that is related to diabetes-no pathology was found on physical examination; however, this explanation was determined to be unclear.  

Consequently, in its September 2012 remand, the Board requested that the Veteran be afforded another VA examiner in order to determine the etiology of his claimed dizziness and stomach problems.  The examiners were asked to provide opinions as to: (a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dizziness is proximately due to or aggravated by service connected disability (diabetes mellitus with erectile dysfunction, ischemic heart disease, and peripheral neuropathy of the lower extremities); and (b) Whether it is at least as likely as not 50 percent probability or greater) that any currently shown disorder of the gastrointestinal system (i e bowel urgency, peptic/gastric ulcer, etc ) is proximately due to or aggravated by service-connected disability (diabetes mellitus with erectile dysfunction and peripheral neuropathy of the lower extremities)  

Pursuant to the Board's remand, the Veteran was afforded another VA examination in January 2013.  At that time, the examiner reported diagnoses of benign paroxysmal positional vertigo, gastric ulcer, duodenal ulcer, and diverticulosis.  The examiner stated that the Veteran's benign paroxysmal positional vertigo was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that there is no credible medical or scientific literature which states that benign positional paroxysmal vertigo is caused by diabetes erectile dysfunction or lower extremity peripheral neuropathy.  The examiner noted that there was no credible medical or scientific literature which states that benign positional paroxysmal vertigo is caused by coronary artery disease.  With respect to the stomach conditions, the examiner stated that the stomach condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that there is no credible medical or scientific literature which states that diverticulosis and subjective complaint of bowel urgency is caused by diabetes, erectile dysfunction, lower extremity peripheral neuropathy or by coronary artery disease.  

When the case was before the Board in August 2013, it was determined that the January 2013 VA examination was inadequate.  Significantly, remand specifically directed the examiner to address the issue of aggravation, but the January 2013 VA examiner failed to discuss this matter entirely.  Although the January 2013 examination addressed the issue of whether the Veteran's gastrointestinal disorder(s) and dizziness were caused by the Veteran's service-connected disabilities, including heart disease, the examiner did not opine as to whether the Veteran's dizziness and gastrointestinal disorder(s) are aggravated by any service-connected disability, including diabetes mellitus, type II and/or heart disease.  It was also noted that the January 2013 examiner did not acknowledge or consider the private memoranda from October 2008 noting a possible connection between the Veteran's service-connected diabetes mellitus and the dizziness and gastrointestinal disorders.  As such, the medical opinions were deemed to be inadequate.  Consequently, it was determined that another remand was required in order to obtain such an opinion.  

In compliance with the Board's remand, the Veteran was afforded another VA examination May 2014.  Following a review of the claims folder, the examiner opined that the Veteran's dizziness is less likely than not related to the Veteran's service-connected diabetes, ischemic heart disease, or peripheral neuropathy of the lower extremities.  The examiner also opined that the Veteran's complaints of gastric pain are less likely than not proximately due to or the result of his service-connected condition.  

Upon review of that examination report, the Board finds that, the examiner did not address any other question posed by the Board and provided to him by the AMC.  Specifically, the examiner entirely failed to address the question of aggravation.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiner failed to address some of the fundamental questions posed by the Board in its Remand, i.e. addressing the issue of aggravation, the Board finds this examination to be inadequate and noncompliant with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, an addendum opinion is required.  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board must, regrettably, once again REMAND this case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Return the claims file with the complete records and this REMAND to the examiner who provided the May 2014 examination, or, if the May 2014 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.  Based on a review of all evidence, the examiner should provide an opinion on the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dizziness is proximately due to or aggravated by service-connected disability (diabetes mellitus with erectile dysfunction, ischemic heart disease, and peripheral neuropathy of the lower extremities).  Stated differently, are any of the Veteran's gastrointestinal disabilities made worse as a result of the service-connected diabetes and/or service-connected ischemic heart disease.  

(b) Whether it is at least as likely as not (50 percent probability or greater) that any currently shown disorder of the gastrointestinal system (i.e. bowel urgency, peptic/gastric ulcer, etc.) is proximately due to or aggravated by service-connected disability (diabetes mellitus with erectile dysfunction and peripheral neuropathy of the lower extremities).  Stated differently, are any of the Veteran's gastrointestinal disabilities made worse as a result of the service-connected diabetes and/or service-connected ischemic heart disease.   

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.  

2.  Ensure that all necessary actions have been taken to comply with VA's duty to assist, including compliance with all prior Board remand instructions (specifically that the VA examination report provided an adequate medical opinion).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).   

3.  Thereafter, readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



